Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8198 1933 Act Rule 485(a) 1933 Act File No. 333-82865 1940 Act File No. 811-09447 October 29, 2010 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Jacob Funds Inc. (the “Registrant”) File Nos. 333-82865, 811-09447 Ladies and Gentlemen: On behalf of the Registrant, and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 14 (the “Amendment”) to Registrant’s Registration Statement on Form N-1A.The Registrant is filing this Amendment for the purpose of revising disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements and disclosure requirements related to the Board of Directors. Prior to the effective date of the Amendment, the Registrant intends to file a subsequent post-effective amendment pursuant to Rule 485(b) under the 1933 Act for the purposes of:(i) responding to any comments conveyed by the staff of the U.S. Securities and Exchange Commission on the Amendment; and (ii) updating financial and certain other information contained in the prospectuses and the statement of additional information. Please direct questions or comments relating to the Amendment to me at the above referenced telephone number. Very truly yours, /s/ Michael P. O’Hare Michael P. O’Hare
